*590
By the Court.

Lumpkin, J.
delivering the opinion.
Did the verbal order of the plaintiff to the Justice of the-Peace, to dismiss his judgments; (which by the way, was not in point of fact done) blot out his debt or in any way affect the validity of the judgments ’?
We apprehend a judgment may at the instance, or by the-direction of the plaintiff, be discharged by entering satisface tion, or filing a release. It cannot be dismissed. We hold,, therefore, the magistrate was right in maintaining the legality of the executions issued upon these judgments; and that £he Superior Court was wrong in sustaining the certiorari to» his decision. .
The defendant however, is not without his remedy in Equity, provided he has a good defence to the original suits, and' forbore to make it available, as he had taken the initiatory-steps to do, by the conduct of the plaintiff, especially as the suit brought in the Superior Court, upon the consolidated1 notes, was not dismissed, until it was too late to prosecute-his certiorari; the six months allowed by law for that purpurpose, having already expired.
Judgment reversed..